Affirming. *Page 201 
This appeal is from a judgment for $14,598.56 in favor of the appellee, The Louisville Railway Company, against the Commissioner of Revenue and the Kentucky Tax Commission for certain license fees paid on buses operated by it exclusively within the City of Louisville pursuant to a franchise granted it by the city.
The questions involved are in all respects identical with those in Reeves, Commissioner of Revenue, et al. v. Kentucky Utilities Co., 291 Ky. 226, 163 S.W.2d 485, and were therein decided adversely to appellant.
Judgment affirmed.